Citation Nr: 1702137	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  12-31 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus due to herbicide exposure.

2.  Entitlement to service connection for myocardial infarction due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

David Nelson, Counsel


INTRODUCTION

The Veteran served on active duty from December 1969 to July 1971.

This case comes before the Board of Veterans' Appeals (Board) from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  This case was previously before the Board in March 2015.

In June 2014, the Veteran testified at a hearing before the undersigned Acting Veterans Law Judge.  A transcript of that hearing is of record.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  Virtual VA contains additional VA treatment records and documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issue on appeal.


FINDINGS OF FACT

1.  The competent credible evidence of record is against a finding that the Veteran was exposed to herbicides while serving in Korea.

2.  Diabetes mellitus and myocardial infarction were not present until many years after service and are unrelated to any incident of service.




CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2.  The criteria for service connection for myocardial infarction have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).  VA's duty to notify was satisfied by a letter dated in June 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

With regard to the duty to assist, the Veteran's service treatment records are associated with the claims file, as are VA and private medical records.

As indicated in the RO's January 2012 memorandum (Formal Finding on the Unavailablity of Service Personnel Records), the Veteran's complete service personnel records are not associated with the claims file.  In light of the absence of the service personnel records, the Board has a heightened duty to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  

The Board has considered whether the Veteran should be scheduled for a VA examination with a medical opinion regarding a possible relationship between the disabilities on appeal and his military service.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board finds, however, that such an examination is not necessary to decide this claim because the evidence of record is sufficient to decide the claim.  In this regard, the Board notes that it is undisputed that the Veteran was first diagnosed with diabetes mellitus and myocardial infarction many years following service.  Further, the question of whether the Veteran was exposed to herbicides in Korea is a factual, not medical, determination so without the required proof of his exposure to herbicides in Korea, there necessarily is not confirmation of the factual event that would in turn enable a VA examiner to link these conditions to the Veteran's military service.  Moreover, even on a direct basis, since there is no competent medical evidence suggesting that the Veteran's diabetes mellitus or myocardial infarction may be the result of exposure to herbicides or any other event in service, an examination is not warranted.

The Board finds that there has been substantial compliance with its prior remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  In this regard, the Board notes that records from the Defense Finance and Accounting Service (DFAS) have been obtained, and a request to the Joint Services Records Research Center (JSRRC) for verification of the Veteran's exposure to herbicides has been undertaken.

A VLJ who chairs a hearing must fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  38 C.F.R. § 3.103 (c)(2) (2015); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the AVLJ noted the issues on appeal and elicited testimony regarding the in-service event.  Not only were the issues explained in terms of the scope of the claim for benefits, but the outstanding issues material to substantiating the claim, here, clarity regarding whether the Veteran had set foot in the demilitarized zone (DMZ) in Korea, were also explained.  See Bryant, 23 Vet. App. at 497.  As such, the Board finds that, consistent with Bryant, it may proceed to adjudicate the claims based on the current record.

VA's duties to notify and assist are met, and the Board will address the merits of the claims.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015). 

In addition, service connection for certain chronic diseases, including diabetes and heart disease, may be established on a presumptive basis by showing that the condition manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2015); Fountain v. McDonald, 27 Vet. App. 258, 271-72 (2015).  Although the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309 (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

VA regulations provide that certain diseases associated with exposure to herbicide agents may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307 (a)(6) are met.  38 C.F.R. § 3.309 (e).

A Veteran who, during active service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  The term "herbicide agent" means a chemical in an herbicide, including Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  38 C.F.R. § 3.307 (a)(6)(iv).

If a Veteran was exposed to an herbicide agent during active service, Type 2 diabetes and ischemic heart disease (including old myocardial infarction) shall be service-connected if the requirements of 38 C.F.R. § 3.307 (a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 (d) are also satisfied.  38 C.F.R. § 3.309 (e).

Where the evidence does not warrant presumptive service connection, an appellant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154 (a).

Analysis

The Veteran asserts that he is entitled to service connection for diabetes mellitus, type II, and myocardial infarction on a presumptive basis due to herbicide exposure.  Specifically, he alleges that while stationed in Korea he entered into the DMZ in connection with his duties as a vehicle recovery specialist.  He indicated that he was involved in recovering disabled vehicles (tanks, jeeps, etc.) for his unit and also for the 4th Squadron of the 7th Calvary Regiment.  He also contends that his leave and earnings statements showed that he received combat pay because of his frequent travels into the DMZ to recover vehicles.

The Veteran's service treatment records are negative for any indication of diabetes mellitus or heart disease.  Medical records indicate that heart disease was first diagnosed in April 1998 and diabetes was first noted in May 2011.

The Veteran's DD 214 reflects that his primary specialty title was Recovery Specialist.  Records reveal that the Veteran served with Company C, 702nd Maintenance Battalion, 2D Infantry Division, while stationed in Korea.

In November 2015 the JSSRC (via the Defense Personnel Records Information Retrieval System (DPRIS)), responded to the RO's July 2015 request and reported that the unit history of the 702nd Maintenance Battalion, Company C had been reviewed and there was no evidence of the use, storage, spraying, or transportation of herbicides to include Agent Orange, and there was no evidence that duties were performed by the unit members along the DMZ.  The unit history also did not mention or document "the unit supporting the 4th Battalion, 7th Cavalry along the DMZ."

The available service personnel records do not reveal that the Veteran served at the DMZ in Korea or anywhere exposure to herbicides is presumed, and the Veteran's unit is not among the units recognized by VA that is presumed to have been exposed to herbicides.  Although the Veteran reports that he was exposed to herbicides by entering the DMZ during service, a response from DPRIS revealed no information or documents showing that the Veteran entered the DMZ and was therefore exposed to herbicides during his service in Korea.  In the same manner, a review of the language in the citation accompanying the Veteran's Army Commendation Medal, while reflecting that the Veteran served as the NCOIC of a vehicle recovery section in Korea from June 1970 to July 1971, reveals no information indicating that the Veteran served in the DMZ or was otherwise exposed to herbicides during that time period.

While various copies of the Veteran's leave and earnings statements pertinent to the issue at hand have been obtained, these statements do not indicate that the Veteran received combat pay.  While the Veteran has submitted photographs of the area where he served, these pictures do not in and of themselves reveal information confirming that the Veteran entered the DMZ.

While the Veteran is competent to report on his in-service experiences, the Veteran's statements must be weighed against the breadth of competent and credible evidence provided by DPRIS and his own service medical and personnel records.  The DPRIS report was based upon extensive research efforts, to include a thorough and detailed review of the Veteran's unit's service history.  Such comprehensive efforts did not uncover any information to corroborate the Veteran's assertions concerning travel to the DMZ.

Based on the foregoing, the Board finds that the most competent and credible evidence does not support the conclusion that the Veteran physically entered the DMZ or was otherwise exposed to herbicides during service.  As such, the Veteran is not entitled to a presumption of exposure to herbicides.  Given that the Veteran was not exposed to herbicides, service connection for diabetes mellitus or myocardial infarction- on an exposure to herbicides basis- is not warranted.

As for direct service connection, the Board notes that diabetes mellitus and heart disease were not shown during service or within one year thereafter, and there is no competent medical opinion linking such to service, and, in fact, the Veteran has not asserted that his disabilities on appeal have resulted from his active service, apart from exposure to herbicides.

Since the competent evidence of record fails to indicate that the Veteran had the disabilities on appeal during service or within a year of discharge from service, or that such disabilities have been etiologically related to service, to include exposure to herbicides, service connection for diabetes mellitus and myocardial infarction is not warranted.

As noted earlier, not all of the Veteran's personnel records have been obtained, and, as such, the Board has a heightened duty to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  O'Hare.  The Board observes that while some personnel records are not associated with the claims file, there is no dispute in this case as to the time period, location, or unit of the Veteran's service.  Further, the Veteran has not asserted how or in what manner any particular unavailable personnel record would further support his claim.  

As the preponderance of evidence is unfavorable to the claims, service connection for the disabilities on appeal is not warranted.  There is no reasonable doubt to be resolved.  See 38 U.S.C.A. § 5107(b).


ORDER

Service connection for diabetes mellitus is denied.

Service connection for myocardial infarction is denied.




____________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


